Per Curiam
Order
The Court having considered the bill of complaint for injunction and the exhibits and affidavit filed therewith, the answer thereto, the order of the Circuit Court No. 2 of Baltimore City dated June 19, 1975 as supplemented by order dated June 20, 1975, briefs and arguments of counsel, and the Court having concluded that the Circuit Court No. 2 *362of Baltimore City was without jurisdiction to enjoin the respondents from conducting a scheduled hearing under Article VII, Sec. 58(b) of the Baltimore City Charter to determine whether the Superintendent of Public Instruction should be removed from office, therefore, it is
ORDERED by the Court of Appeals of Maryland that the orders of the Circuit Court No. 2 of Baltimore City are hereby vacated in their entirety and the case remanded with instructions that no further action in any way interfering with the holding of said hearing be taken prior to the completion thereof; and it is further
ORDERED that the mandate issue forthwith.